Exhibit 23.1 Deloitte Auditores y Consultores Limitada Av. Providencia 1760 Pisos 6, 7, 8, 9, 13 y 18 Providencia, Santiago Chile Fono: (56-2) 729 7000 Fax: (56-2) 374 9177 e-mail: deloittechile@deloitte.com www.deloitte.cl CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-173509on Form F-3 of our report dated April 25, 2012 relating to the consolidated financial statements of Corpbanca and its subsidiaries (the “Bank”) (which report expresses an unqualified opinion and contains an explanatory paragraph relating to the translation of Chilean peso amounts into U.S. dollar amounts), and our report dated April 25, 2012 relating to the effectiveness of the Bank’s internal control over financial reporting, appearing in the Annual Report on Form 20-F of Corpbanca for the year ended December 31, 2011. Santiago, Chile April 25, 2012
